Case 1:18-cv-01370-JEJ Document 79 Filed 03/16/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ee :

Plaintiff,
: CIVIL ACTION
Vv. : DOCKET NO. 1:18-cv-1370
: The Honorable John E. Jones, II

JOSH SHAPIRO, et. al.,

 

Defendants. : FULED UNDER SEAL

AFFIDAVIT OF DEFENDANT, HEATHER ADAMS .

I, Heather Adams, being duly sworn according to law, depose and say, the
following statements are true and correct and are made subject to the penalties of

28 U.S.C. §1746 relating to unsworn falsification as to authorities, as follows:

1. Iam currently the elected District Attorney of Lancaster County,
Pennsylvania.
2. I was sworn in as the District Attorney on January 6, 2020. !

3. On or about January 25, 2020, I received a copy of the Amended

Complaint in the above-captioned matter,

4. [have never met Plaintiff, ER “Plaintit?’).

 
Case 1:18-cv-01370-JEJ Document 79 Filed 03/16/20 Page 2 of 4

5. I have reviewed the Lancaster County District Attorney files and no
file exists pertaining to Plaintiff.

6. Prior to January 25, 2020, the Lancaster County District Attorney’s
Office knew nothing about the allegations as outlined in the Amended Complaint,
to mclude any information related to what Plaintiff received from the
Commonwealth of Pennsylvania regarding an investigation pursuant to the
Pennsylvania’s Educator Discipline Act (the “Act”). See Act of December 12,
1873 (P.L. 397, No. 141), as amended December 18, 2013 (PL. 1205, No. 120).

7, I am unaware of any Lancaster County law enforcement being

involved in any manner regarding Plaintiff’s alleged, potential criminal charges for

violation of 18 Pa. C.S. 5511(a)(1)(i) on or about ys

8, Based upon my review of the Amended Complaint, the criminal
allegations related to 18 Pa. C.S. 5511(a)(1)(i) on or

 
Case 1:18-cv-01370-JEJ Document 79 Filed 03/16/20 Page 3 of 4

9. The Office of the District Attorney of Lancaster County does not have
jurisdiction to prosecute matters arising in non-Lancaster County locations.

10. No one from the Commonwealth of Pennsylvania has asked me to
investigate or prosecute Plaintiff.

11. In the event that the Court would determine that any statute is
unconstitutional the Office of the District Attorney of Lancaster County,
Pennsylvania would be unable to enforce such statute.

12. The Office of the District Attorney of Lancaster County, Pennsylvania
has no intent to prosecute Plaintiff based upon the allegations of his Amended
Complaint.

13. The Office of the District Attorney of Lancaster County, Pennsylvania
has no interest in the facts as alleged by Plaintiff in the Amended Complaint.

14. If called to testify, I would testify consistent with this Affidavit.

Dated: Z 7 ZY - ZA

      

Heathér Adams
District Attorney of Lancaster County,
Pennsylvania

[Notarization to Follow]

 

 
Case 1:18-cv-01370-JEJ Document 79 Filed 03/16/20 Page 4 of 4

Commonwealth of Pennsylvania
County of Lancaster

The foregoing instrument was acknowledged before me this 4 day of February,
2020 by: District Attorney Heather Adams.

Notary Publi dt ¥ ‘ I { Uy
Printed Name: ackie L. Wie ke nrhaliger

My Commission Expires: — Tb fzo |

 

COMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL
Jackie L. Wickenheiser, Notary Public
City of Lancaster, Lancaster County
My Commission Expires duly 6, 2020
MeMBER, PENNSYLVANIA ASSOCIATION CF NOTARIES

 

 
